DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 2011/0090409 A1) in view of Nishihata et al (US 2011/0115983 A1).

Claim 1, Kawasaki (Fig. 1-7) discloses a method of controlling (Fig. 2 and 5) a display device (1; Fig. 1), comprising: 

Kawasaki does not expressly disclose a detection step of detecting input of an image signal to the coupling section; and 
a selection step of selecting an image to be displayed by the display section, 
wherein in the selection step, when the selection screen is displayed in the screen display step on grounds that the operation is received by the reception section, an image of the selection screen is selected as the image to be displayed by the display section even when the input of the image signal to the coupling section is detected.
in the selection step, when the selection screen is displayed in the screen display step on grounds that no input of the image signal to the coupling section is detected, an image based on the image signal the input of which is detected is selected as the image to be displayed by the display section when the input of the image signal to the coupling section is detected.  
Nishihata (Fig. 1-13) discloses a detection step (32; Fig. 2; Paragraph [0053]) of detecting input of an image signal (Vin1 and Vin2; Fig. 2) to the coupling section (T1 and T2; Fig. 2); and 

wherein in the selection step (Fig. 1B), when the selection screen is displayed (Fig. 1B; wherein figure shows multiple display images) in the screen display step (Fig. 3) on grounds that the operation (30; Fig. 2) is received by the reception section (34; Fig. 2; Paragraph [0054]), an image of the selection screen (Fig. 1B; wherein figure shows multiple display images) is selected as the image to be displayed (Fig. 1B) by the display section (1; Fig. 2) even when the input of the image signal to the coupling section is detected (32; Fig. 2; Paragraph [0053]),
in the selection step (Fig. 1A), when the selection screen is displayed (Fig. 1A; wherein figure shows single display image) in the screen display step (Fig. 3) on grounds that no input of the image signal (No input signal for PC2; Fig. 1A) to the coupling section (T1 and T2; Fig. 2) is detected (32; Fig. 2), an image based (Image from PC1 is displayed; Fig. 1A) on the image signal the input (Vin1; Fig. 2) of which is detected (32; Fig. 2) is selected as the image to be displayed (Fig. 1A) by the display section (1; Fig. 2) when the input of the image signal (Vin1; Fig. 2) to the coupling section (T1; Fig. 2) is detected (32; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kawasaki’s display device by applying a detection step, as taught by Nishihata, so to use a display device with a detection step for providing a first display switching unit which switches between the single-screen display mode and the multi-screen display mode based on presence/absence of input of the image signal to an input terminal other than one input 

Claim 2, Nishihata (Fig. 1-13) discloses wherein in the selection step (Fig. 3), when the input of the image signal (Image from PC2 is displayed; Fig. 1B) is detected after displaying the selection screen (Fig. 1A), when a first condition is set (S11; Fig. 6) as a selection condition for selecting the image to be displayed by the display section (S13; Fig. 6), the image based (Fig. 1A or 1B) on the image signal input (Vin1 or Vin2; Fig. 2) of which is detected (32; Fig. 2) is selected as the image to be displayed by the display section (1; Fig. 2) when the selection screen is displayed (Fig. 1B) on grounds that the operation is received by the reception section (T1 and T2; Fig. 2) and when the selection screen is displayed (Fig. 1A) on grounds that no input of the image signal (Fig. 1A) to the coupling section is detected (T2; Fig 1A and 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kawasaki’s display device by applying a detection step, as taught by Nishihata, so to use a display device with a detection step for providing a first display switching unit which switches between the single-screen display mode and the multi-screen display mode based on presence/absence of input of the image signal to an input terminal other than one input terminal while the image signal is input to one input terminal among the plurality of input terminals (Paragraph [0011]).

Claim 3, Nishihata (Fig. 1-13) discloses wherein in the selection step (Fig. 3), when the input of the image signal (Image from PC2 is displayed; Fig. 1B) is detected after displaying the selection screen (Fig. 1A), when a second condition is set (S14; Fig. 6) as a selection condition for selecting the image to be displayed (Fig. 1B) by the display section (1; Fig. 2), the image of the selection screen (Fig. 1A and 1B) is selected as the image to be displayed by the display section (1; Fig. 2) when the selection screen is displayed (Fig. 1B) on grounds that the operation is received by the reception section (T1 and T2; Fig. 2) and when the selection screen is displayed (Fig. 1A) on grounds that no input of the image signal (Fig. 1A) to the coupling section is detected (T2; Fig 1A and 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kawasaki’s display device by applying a detection step, as taught by Nishihata, so to use a display device with a detection step for providing a first display switching unit which switches between the single-screen display mode and the multi-screen display mode based on presence/absence of input of the image signal to an input terminal other than one input terminal while the image signal is input to one input terminal among the plurality of input terminals (Paragraph [0011]).

Claim 4, Nishihata (Fig. 1-13) discloses wherein in the selection step (Fig. 3), when the input of the image signal (Image from PC2 is displayed; Fig. 1B) is detected after displaying the selection screen (Fig. 1A), when a third condition is set (S15; Fig. 6) 
when the selection screen is displayed (Fig. 1B) on grounds that the operation is received (Fig. 6) by the reception section (34; Fig. 2), an image of the selection screen is selected (S15; Fig. 6) as the image to be displayed (Fig. 1B) by the display section (1; Fig. 2) even when the input of the image signal (Vin2; Fig. 2) to the coupling section (T2; Fig. 2) is detected (32; Fig. 2), and 
when the selection screen is displayed (Fig. 1A) on grounds that no input of the image signal (No, S14; Fig. 6) to the coupling section (T2; Fig. 2) is detected (32; Fig. 2), the image to be displayed by the display section (1; Fig. 2) is changed from the image of the selection screen (Fig. 1B) to an image based on the image signal (Vin1; Fig. 2) the input of which is detected (Fig. 1A) when the input of the image signal (Vin1; Fig. 2) to the coupling section (T1; Fig. 2) is detected (32; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kawasaki’s display device by applying a detection step, as taught by Nishihata, so to use a display device with a detection step for providing a first display switching unit which switches between the single-screen display mode and the multi-screen display mode based on presence/absence of input of the image signal to an input terminal other than one input terminal while the image signal is input to one input terminal among the plurality of input terminals (Paragraph [0011]).

Claim 5, Kawasaki (Fig. 1-7) discloses wherein a plurality of sub-screens (W1 and W2; Fig. 4 and 5) respectively associated with the interfaces (3 and 7; Fig. 1) is displayed in the selection screen (Fig. 4 and 5), 
images (W1 and W2; Fig. 4 and 5) based on the image signals input to the interfaces44 (2D and 2A; Fig. 1) with which the sub-screens are associated (W1 and W2; Fig. 4 and 5) are respectively displayed in the plurality of sub-screens (Fig. 4 and 5), and 
in the selection step (4; Fig. 1), when an operation of selecting (Paragraph [0042-0043]) any of the sub-screens (W1 or W2; Fig. 4 and 5) is received by the reception section (20; Fig. 1 and 2), the image to be displayed by the display section (1; Fig. 1) is changed from the selection screen (Fig. 4) to the image based on the image signal input to the interface (3 and 7; Fig. 1) associated with the sub-screen (W1 and W2; Fig. 4 and 5) selected by the operation (4; Fig. 1) received by the reception section (20; Fig. 1 and 2).  

Claim 6, Kawasaki (Fig. 1-7) discloses a display device (Fig. 1) comprising: 
a display section (1; Fig. 1); 
a reception section (20; Fig. 1 and 2) configured to receive an operation (4; Fig. 1); 
a coupling section (9; Fig. 1 and 2) include a plurality of interfaces (3 and 7; Fig. 1) to connect to an external device (2A and 2D; Fig. 1); and
a display control section (12; Fig. 2) configured to make the display section (14; Fig. 2) display a selection screen (Fig. 4 and 5) used to select any of the interfaces (3 or 
Kawasaki does not expressly disclose a detection section configured to detect input of an image signal to the coupling section; and 
wherein when the selection screen is displayed on grounds that the operation is received by the reception section, the display control section selects an image of the selection screen as the image to be displayed by the display section even when the 45 input of the image signal to the coupling section is detected, and 
when the selection screen is displayed on grounds that no input of the image signal to the coupling section is detected, the display control section changes the image to be displayed by the display section from the image of the selection screen to an image based on the image signal the input of which is detected when the input of the image signal to the coupling section is detected.
Nishihata (Fig. 1-13) discloses a detection section (32; Fig. 2; Paragraph [0053]) configured to detect input of an image signal (Vin1 and Vin2; Fig. 2) to the coupling section (T1 and T2; Fig. 2); and 
wherein when the selection screen is displayed (Fig. 1B; wherein figure shows multiple display images) on grounds that the operation (30; Fig. 2) is received by the reception section (34; Fig. 2; Paragraph [0054]), the display control section selects (12 and 30; Fig. 2) an image of the selection screen (Fig. 1B) as the image to be displayed 
when the selection screen is displayed (Fig. 1A; wherein figure shows single display image) on grounds that no input of the image signal (No input signal for PC2; Fig. 1A) to the coupling section (T1 and T2; Fig. 2) is detected (32; Fig. 2), the display control section changes (12 and 30; Fig. 2) the image to be displayed (Fig. 1A and 1B) by the display section from the image of the selection screen (Fig. 1B) to an image based (Image from PC1 is displayed; Fig. 1A) on the image signal the input (Vin1; Fig. 2) of which is detected (32; Fig. 2) when the input of the image signal (Vin1; Fig. 2) to the coupling section (T1; Fig. 2) is detected (32; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kawasaki’s display device by applying a detection step, as taught by Nishihata, so to use a display device with a detection step for providing a first display switching unit which switches between the single-screen display mode and the multi-screen display mode based on presence/absence of input of the image signal to an input terminal other than one input terminal while the image signal is input to one input terminal among the plurality of input terminals (Paragraph [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        05/03/2021